       1:21-cv-00799-JMC         Date Filed 03/19/21       Entry Number 1        Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION

 Lelia Holley
                                                    Civil Action
                                     Plaintiff,     File No.:

 v.
                                                                NOTICE OF REMOVAL
 Great Clips, Inc. and Cherry BIM, Inc.,                         28 U.S.C §§ 1332, 1441

                                  Defendants.

TO:    THE UNITED STATES DISCRICT COURT FOR THE DISTRICT OF SOUTH
       CAROLINA, AIKEN DIVISION
       LELAND M. MALCHOW, ESQUIRE, CHRIS C. JOHNSON, ESQUIRE, DANE
       ANDREW ANDERSON, JR., ESQUIRE ATTORNEYS FOR PLAINTIFF


       In accordance with the provisions of 28 U.S.C. §§ 1332(a), 1441 and 1446, notice is
given as follows:
       1.       Defendants, Great Clips, Inc. and Cherry BIM, Inc. (hereinafter collectively

referred to as “Defendants”), hereby remove this lawsuit from the Court of Common Pleas for the

Second Judicial Circuit, County of Aiken, South Carolina, where it was filed by Plaintiff and

assigned Case No. 2021-CP-02-00294 to the United States District Court for the District of South

Carolina, Aiken Division. A Copy of the Summons and Complaint are attached as Exhibit A,

which contains all process and pleadings filed or served in this action as of the date of this notice.

       2.       For purposes of the removal analysis, Defendant Great Clips, Inc.’s first notice of

this lawsuit was Plaintiff’s service of the Summons and Complaint on Great Clips, Inc. on February

17, 2021. Defendant Cherry BIM, Inc.’s first notice of this lawsuit was Plaintiff’s service of the

Summons and Complaint on Cherry BIM, Inc. on March 8, 2021. The time within which
       1:21-cv-00799-JMC          Date Filed 03/19/21       Entry Number 1         Page 2 of 4




Defendants are permitted to file a notice of removal under 28 U.S.C § 1446 has not expired as of

the time of the filing of this Notice of Removal.

        3.      Upon information and belief, at the time of the commencement of this action and

of the filing of this Notice of Removal, Plaintiff was and is a resident of the State of South Carolina.

(Compl. ¶ 1.)

        4.      At the time of the commencement of this action and of the filing of this Notice of

Removal, Defendant Great Clips, Inc. was and is a Minnesota corporation with its principal place

of business in Minnesota. Accordingly, Great Clips, Inc. is deemed a citizen of Minnesota for

purposes of diversity jurisdiction.

        5.      At the time of the commencement of this action and of the filing of this Notice of

Removal, Defendant Cherry BIM, Inc. was and is Georgia corporation with its principal place of

business in Georgia. Accordingly, Cherry BIM, Inc. is deemed a citizen of Georgia for purposes

of diversity jurisdiction.

        6.      Pursuant to 29 U.S.C. §§ 1332, 1441, and 1446, complete diversity of citizenship

exists, and this court has subject matter jurisdiction over this case.

        7.      Plaintiff has not alleged a specific amount in controversy. However, the allegations

of the Complaint demonstrate that the amount in controversy, exclusive of interest and costs,

exceeds $75,000.00. See U.S.C. § 1332(a).

        a.      Plaintiff alleges she has suffered “severe injuries” as a result of a fall at a Great

                Clips location. Concerning damages, Plaintiff alleges she has incurred:

                    i. Present bodily pain from the date of injury to the time of trial;

                    ii. Future bodily pain;




                                                    2
       1:21-cv-00799-JMC         Date Filed 03/19/21        Entry Number 1      Page 3 of 4




                  iii. Past, present, and future mental suffering due to permanent injuries and

                       monetary loss; and,

                  iv. Loss of enjoyment of life and recreation due to the fact that Plaintiff is not

                       physically and emotionally capable of being the same person as she was

                       prior to being injured

            b. Plaintiff also asserts special damages as:

                    i. Presently incurred medical expenses which are still to be determined;

                   ii. Medical expenses that will most likely be incurred in the future because

                       Plaintiff’s injuries will persist;

                  iii. Expense of travel for medical treatment;

                  iv. Lost wages.

                (Compl. ¶¶ 20, 24.)

            c. In addition to the foregoing, Plaintiff’s counsel indicated in September 2020 that

               Plaintiff’s past medical bills alone exceed $60,000.00.

       8.      Removal to this district and division is proper under 28 U.S.C.A. §1441(a) because

this is the district and division embracing the place where the action is pending.

       9.      A copy of this Notice of Removal will be promptly served upon counsel for Plaintiff

and filed with the Clerk of Court of Common Pleas for the Second Judicial Circuit, County of

Aiken, South Carolina, as required by 28 U.S.C. §1446(d).

                               HEDRICK GARDNER KINCHELOE & GAROFALO LLP

                                       By:      s/Jonathan G. Roquemore_______________
                                                Jonathan G. Roquemore (Fed. Id. # 9160)
                                                Brandy G. Price (Fed. Id. # 13131)
                                                Hedrick Gardner Kincheloe & Garofalo LLP
                                                1230 Main St., Suite 325

                                                   3
      1:21-cv-00799-JMC    Date Filed 03/19/21   Entry Number 1   Page 4 of 4




                                      Columbia, SC 29201
                                      Phone: 803-727-1205
                                      Fax: 803-727-1259

                                      ATTORNEYS FOR DEFENDANTS
Columbia, South Carolina
March 19, 2021




                                        4
